NUMBER 13-15-00296-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


       IN RE BENEVIS, LLC, DENTISTRY OF BROWNSVILLE, P.C.,
                      AND KOOL SMILES, P.C.


                       On Petition for Writ of Mandamus.


                                         ORDER

    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Per Curiam Order

       Relators, Benevis, LLC, Dentistry of Brownsville, P.C., and Kool Smiles, P.C., filed

a petition for writ of mandamus and motion for emergency stay in the above cause on

July 7, 2015. Through this original proceeding, relators contend that the trial court abused

its discretion in ordering amendments to a protective order.

       The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that said motion should be granted. The motion for emergency stay is

hereby GRANTED, and the trial court’s June 30, 2015 “Order Granting Plaintiffs' Motion

to Amend Stipulated Confidentiality Agreement and Protective Order” is ordered STAYED

                                                1
pending further order of this Court, or until the case is finally decided. See TEX. R. APP.

P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective

until the case is finally decided.”).

       The Court requests that the real parties in interest, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
8th day of July, 2015.




                                                2